[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR ASSESSMENT OF INTEREST ON JUDGMENT
The opinions in the cases of Climes v. Gregor, 145 Conn. 74
CT Page 2243 (1958) and Ireland v. Connecticut Co., 112 Conn. 452 (1930) rely on a statute which was later codified as General Statutes 52-349. This statute has been repealed.
Interest recoverable in negligence actions is now governed by General Statutes 37-3b. Interest should be computed from the date of judgment. Judgment was entered on October 21, 1991. Considering the nature of the post-trial proceedings, this result is equitable.
THIM, JUDGE